



Exhibit 10.36


PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
Gates Industrial Corporation plc (the “Company”), pursuant to its 2018 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below the “Maximum Number of
Restricted Stock Units” set forth below. The Restricted Stock Units are subject
to all of the terms and conditions as set forth herein, in the Performance-Based
Restricted Stock Unit Agreement (attached hereto), the Vesting Schedule attached
hereto as Exhibit A, and in the Plan, all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Performance Period:
The three-year period commencing on [Insert Performance Period State Date] and
ending on [Insert Performance Period End Date].

Target Number of Restricted Stock
Units:
[Insert Target No. of Restricted Stock Units Granted]

Maximum Number of Restricted
Stock Units:
[Insert Maximum No. of Restricted Stock Units at Maximum Level of Performance]1 

Vesting Schedule:
The Restricted Stock Units shall vest at such times and in such amounts as set
forth in Exhibit A of the Performance-Based Restricted Stock Unit Agreement.



*    *    *
_____________________________________ 
1 Note: The Maximum Number of Restricted Stock Units will equal 200% of the
target award.





--------------------------------------------------------------------------------






GATES INDUSTRIAL CORPORATION PLC        


signature2.jpg [signature2.jpg]


________________________________    
By: Jamey S. Seely
Title: Executive Vice President, General Counsel & Corporate Secretary




[Signature Page to Performance-Based Restricted Stock Award]

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE-BASED
RESTRICTED STOCK UNIT GRANT NOTICE, THE PERFORMANCE-BASED RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED
STOCK UNITS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS PERFORMANCE-BASED
RESTRICTED STOCK UNIT GRANT NOTICE, THE PERFORMANCE-BASED RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.

PARTICIPANT2 


________________________________    



_____________________________________ 
2 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant's signature hereto.


[Signature Page to Performance-Based Restricted Stock Award]

--------------------------------------------------------------------------------






PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance-Based Restricted Stock Unit Agreement (this
“Performance-Based Restricted Stock Unit Agreement”) and the Gates Industrial
Corporation plc 2018 Omnibus Incentive Plan, as it may be amended and restated
from time to time (the “Plan”), Gates Industrial Corporation plc (the “Company”)
and the Participant agree as follows. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.
1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units equal to the “Maximum Number of Restricted
Stock Units” provided in the Grant Notice (with each Restricted Stock Unit
representing an unfunded, unsecured right to receive one Ordinary Share). The
Company reserves all rights with respect to the granting of additional
Restricted Stock Units hereunder and makes no implied promise to grant
additional Restricted Stock Units.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in Exhibit A, attached hereto. With respect to any
Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.
3. Settlement of Restricted Stock Units The Company will procure delivery to the
Participant as soon as reasonably practicable (and, in any event, within two and
one-half months) following the applicable vesting date, either one Ordinary
Share or the cash value of one Ordinary Share for each Restricted Stock Unit (as
adjusted under the Plan, as applicable, and subject to Section 8 below) which
becomes vested hereunder and such vested Restricted Stock Unit shall be
cancelled upon such delivery. Notwithstanding anything in this Restricted Stock
Unit Agreement to the contrary, the Company shall have no obligation to issue or
transfer any Ordinary Shares as contemplated by this Restricted Stock Unit
Agreement unless and until such issuance or transfer complies with all relevant
provisions of law and the requirements of any stock exchange on which the
Ordinary Shares are listed for trading. Such compliance shall include the
requirement for the Participant to pay the par value of each Ordinary Share for
each Restricted Stock Unit which has become vested hereunder.
4. Treatment of Restricted Stock Units Upon Termination. Unless otherwise
provided in Exhibit A, attached hereto, the provisions of Section 9(c)(ii) of
the Plan are incorporated herein by reference and made a part hereof.
5. Participant. Whenever the word “Participant” is used in any provision of this
Performance-Based Restricted Stock Unit Agreement under circumstances where the
provision should logically be construed to apply to the executors, the
administrators, or the person or persons to whom the Restricted Stock Units may
be transferred by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.
6. Non-Transferability. The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant, unless such transfer is by will, by the laws of descent and
distribution or other applicable law, or specifically required pursuant to a
domestic relations order, and any such purported assignment, alienation, pledge,
attachment, sale, transfer, or encumbrance shall be void and unenforceable
against the Company or any other member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.


 

--------------------------------------------------------------------------------




7. Rights as Shareholder; Dividend Equivalents. The Participant or a permitted
transferee in accordance with Section 13(b) of the Plan shall have no rights as
a shareholder with respect to any Ordinary Share underlying a Restricted Stock
Unit (including no rights with respect to voting or to receive dividends or
dividend equivalents) unless and until the Participant shall have become the
holder of record or the beneficial owner of such Ordinary Share, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such Ordinary Share for which the record date is prior to the date
upon which the Participant shall become the holder of record or the beneficial
owner thereof. The Restricted Stock Units shall be entitled to be credited with
dividend equivalent payments upon the payment by the Company of dividends on
Ordinary Shares. Such dividend equivalents will be provided in Ordinary Shares
having a Fair Market Value on the date that the Restricted Stock Units are
settled equal to the amount of such applicable dividends, and shall be payable
at the same time as the Restricted Stock Units are settled in accordance with
Section 3 above. In the event that any Restricted Stock Unit is forfeited by its
terms, the Participant shall have no right to dividend equivalent payments in
respect of such forfeited Restricted Stock Units.
8. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof.
9. Notice. Every notice or other communication relating to this
Performance-Based Restricted Stock Unit Agreement between the Company and the
Participant shall be in writing, and shall be mailed to or delivered to the
party for whom it is intended at such address as may from time to time be
designated by such party in a notice mailed or delivered to the other party as
herein provided; provided that, unless and until some other address be so
designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company’s General Counsel, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records. Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.
10. No Right to Continued Service. This Performance-Based Restricted Stock Unit
Agreement does not confer upon the Participant any right to continue as an
employee or service provider to the Service Provider.
11. Binding Effect. This Performance-Based Restricted Stock Unit Agreement shall
be binding upon the heirs, executors, administrators and successors of the
parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Performance-Based Restricted Stock Unit Agreement shall be valid only if
made in writing and signed by the parties hereto; provided, however, that any
such waiver, alteration, amendment or modification is consented to on the
Company’s behalf by the Committee. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.
13. Governing Law/Venue. This Performance-Based Restricted Stock Unit Agreement
shall be construed and interpreted in accordance with the laws of the State of
Colorado, without regard to the principles of conflicts of law thereof.
Notwithstanding anything contained in this Performance-Based Restricted Stock
Unit Agreement, the Grant Notice or the Plan to the contrary, if any suit or
claim is instituted by the Participant or the Company relating to this
Performance-Based Restricted Stock Unit Agreement, the Grant Notice or the Plan,
the Participant hereby submits to the exclusive jurisdiction of and venue in the
courts of Colorado.
14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Performance-Based Restricted
Stock Unit Agreement (including the Grant Notice), the Plan shall govern and
control.





--------------------------------------------------------------------------------






Exhibit A
1.
Normal Vesting of Restricted Stock Units.

(a)The Total Earned Amount of the Restricted Stock Units, if any, for the
Performance Period shall be determined as follows: 50% shall be based on
relative TSR and 50% shall be based on relative achievement of Adjusted ROIC, as
set forth in Sections 2 and 3 of this Exhibit A.
(b)Subject to Section 2 of this Exhibit A, provided the Participant has not
undergone a Termination on or prior to the last day of the Performance Period, a
number of Restricted Stock Units equal to the Total Earned Amount (as calculated
below) shall vest and the restrictions on such Restricted Stock Units shall
lapse on the date on which the Committee certifies the achievement of the
applicable performance targets set forth herein (the “Regular Vesting Date”).
Any remaining Restricted Stock Units that do not vest in accordance with the
preceding sentence shall immediately be forfeited by the Participant and the
Participant shall transfer such shares of unvested Restricted Stock to such
person (including but not limited to the Trustee) as the Company shall direct
for no consideration therefor on the Regular Vesting Date.
(c)Notwithstanding anything in Section 9(c)(ii) of the Plan to the contrary, in
the event that the Participant undergoes a Termination as a result of such
Participant’s death or Disability prior to the Regular Vesting Date, such
Participant shall vest in a number of Restricted Stock Units equal to (i) a
fraction, the numerator of which equals the number of elapsed calendar days from
the first day of the Performance Period through the date of such Participant’s
Termination, and the denominator of which equals the total number of calendar
days during the Performance Period, multiplied by (ii) the Total Earned Amount,
determined on the Regular Vesting Date. Any remaining shares of unvested
Restricted Stock that do not vest in accordance with the preceding sentence
shall immediately be forfeited by the Participant and the Participant shall
transfer such shares of unvested Restricted Stock to such person (including but
not limited to the Trustee) as the Company shall direct for no consideration
therefor on the Regular Vesting Date.
2.
Calculating Relative TSR and Adjusted ROIC.

(a)Following the last day of the Performance Period, the Committee shall
determine relative TSR in its sole discretion and no Restricted Stock Units
shall vest, and the restrictions on such Restricted Stock Units shall not lapse,
until the Committee determines such relative TSR performance, pursuant to
Section 1(b) of this Exhibit A. Relative TSR shall be calculated and the
relative comparison, expressed in terms of relative percentile ranking, shall be
applied to all of the companies in the S&P 400 Capital Goods Industry Index at
the start of the performance period; provided, that (i) only companies in the
S&P 400 Capital Goods Industry Index that are publicly traded throughout the
entire Performance Period shall be included for purposes of calculating relative
TSR and (ii) companies in the S&P 400 Capital Goods Industry Index that are in
reorganization under Chapter 11 of the Bankruptcy Code at any time during the
Performance Period shall be deemed to be at the bottom of the S&P 400 Capital
Goods Industry Index for purposes of calculating relative TSR. If the S&P 400
Capital Goods Industry Index is not in existence at the end of the Performance
Period, the Committee will construct a new peer group based on the companies
that were last in that index. For purposes of calculating relative TSR, the
Company’s TSR performance shall be expressed as a percentage (rounded to the
nearest whole percentage), in the value per Ordinary Share during the
Performance Period due to the appreciation or depreciation in the price per
Ordinary Share.
(b)Following the last day of the Performance Period, the Committee shall
determine the Company’s Adjusted ROIC in its sole discretion and no Restricted
Stock Units shall vest, and the restrictions on such Restricted Stock Units
shall not lapse, until the Committee certifies such relative Adjusted ROIC
performance, pursuant to Section 1(b) of this Exhibit A.
3.Calculating Total Earned Amount. The resulting value of the Restricted Stock
Units that shall vest, subject to Sections 1(b) and 2 of this Exhibit A based on
actual performance of the Company during the Performance Period, as calculated
by the tables set forth below in this Section 3 shall be hereinafter referred to
as the “Total Earned Amount.”





--------------------------------------------------------------------------------




(a)The total number of Restricted Stock Units that shall vest based on the
achievement of relative TSR performance levels shall equal the product of (i)
50% multiplied by (ii) the Target Number of Restricted Stock Units multiplied by
(iii) the Applicable Percentage, as determined in the below table, and rounded
down to the nearest whole share:
Performance Level
Relative TSR Position
Applicable Percentage
Threshold
25th percentile
50%
Target
50th percentile
100%
Maximum
75th percentile
200%

(a)Performance between the relative TSR positions is interpolated on a
straight-line basis and performance rank is rounded to the nearest whole
percentile.
(b)Notwithstanding anything to the contrary herein, in the event the Company’s
TSR for the Performance Period is negative, then the Applicable Percentage with
respect to relative TSR shall not exceed 100%.
(c)The total number of Restricted Stock Units that shall vest based on the
achievement of relative Adjusted ROIC levels shall equal the product of (i) 50%
multiplied by (ii) the Target Number of Restricted Stock Units multiplied by
(iii) the Applicable Percentage, as determined in the below table, and rounded
down to the nearest whole share:
Performance Level
Adjusted ROIC
Applicable Percentage
Threshold
15.0%
0%
Target
20.0%
100%
Maximum
25.0%
200%

(a)Performance between the Adjusted ROIC performance levels is interpolated on a
straight-line basis.
4.
Treatment of Restricted Stock Units Upon a Change in Control.

(a)Notwithstanding Section 1 of this Exhibit A, in the event of a Change in
Control during the Participant’s employment and prior to the completion of the
Performance Period, the number of Restricted Stock Units that shall equal the
Total Earned Amount, as determined on the date of such Change in Control by the
Committee in its sole discretion, shall be calculated as follows:
(i)the relative TSR as measured through the date of the Change in Control based
on the closing price of an Ordinary Share of the Company on the last trading day
immediately prior to the Change in Control (or, in the event the Company’s
Ordinary Shares are not publicly traded immediately prior to the Change in
Control, based on the value of an Ordinary Share of the Company as determined by
the Committee based on the actual or implied price paid in the Change in
Control) relative to the performance criteria set forth in this Exhibit A; and
(ii)the Adjusted ROIC measured through the most recently completed fiscal
quarter relative to the performance criteria set forth in this Exhibit A;
provided, however, that if a Change in Control occurs within the first six
months of a Performance Period, the Total Earned Amount shall equal the Target
Number of Restricted Stock Units.





--------------------------------------------------------------------------------




The number of Restricted Stock Units equal to the Total Earned Amount in
accordance with the foregoing (the “CIC Earned Restricted Shares”) shall not be
prorated based on the number of completed calendar days in the Performance
Period. Any Restricted Stock Units that become CIC Earned Restricted Shares
shall become vested as to 50% of such CIC Earned Restricted Shares as of the
date of the Change in Control, and as to the remaining 50% of the CIC Earned
Restricted Shares on the first anniversary of the date of such Change in
Control; provided, however, that if Participant undergoes a Termination by the
Service Recipient without Cause before such first anniversary, Participant shall
fully vest in such remaining 50% immediately prior to Termination.
(a)Notwithstanding the foregoing, in the event of a Change in Control during the
Participant’s employment and prior to the completion of the Performance Period,
the Participant shall fully vest in such Participant’s Target Number of
Restricted Stock Units if the Restricted Stock Units are not continued,
converted, assumed, or replaced by the Company, a member of the Company Group or
a successor entity thereto.
5.
Definitions.

(a)“Adjusted EBITDA” will be as reported in Gates’ external filings with the
U.S. Securities and Exchange Commission.
(b)“Adjusted ROIC” shall equal (Adjusted EBITDA-depreciation and amortization3)
x (1 – 25% tax rate)) divided by (total assets4 – non-restricted cash – accounts
payable – goodwill and other intangible assets that arose from the acquisition
of Gates by Blackstone in 2014).
(c)“Applicable Percentage” shall mean the “Applicable Percentage” specified with
respect to the “Threshold,” “Target” and “Maximum” levels for each Performance
Metric, or to the extent that the Company’s actual performance falls between two
levels set forth on the tables above, straight-line interpolation (and rounded
to the nearest whole percentage point) shall apply between such numbers. In the
event that the Company’s actual performance does not meet the “Threshold”
requirements for a Performance Metric in the tables above, no award shall be
earned with respect to such Performance Metric. In the event that the Company’s
performance exceeds the “Maximum” for a Performance Metric, such Performance
Metric shall be capped at the “Maximum” amount.
(d)“Beginning Share Price” with respect to any Performance Period shall mean the
20-day trailing average closing price of an Ordinary Share of the Company as of
(but excluding) the beginning of a Performance Period (subject to adjustment in
accordance with Section 11 of the Plan). All closing prices shall be the
principal stock exchange or quotation system closing prices on the date in
question.
(e)“Ending Share Price” with respect to any Performance Period shall mean the
20-day trailing average closing price of an Ordinary Share of the Company
through (and including) the last day of a Performance Period (plus the value of
any dividends declared on any share of such Ordinary Share during the
Performance Period, assuming such dividends are reinvested in Ordinary Shares on
their respective ex-dividend dates). All closing prices shall be the principal
stock exchange or quotation system closing prices on the date in question.
(f)“TSR,” or total shareholder return, shall mean the quotient of (i)(A) Ending
Share Price minus (B) Beginning Share Price divided by (ii) Beginning Share
Price, in each case with such adjustments as are necessary in the judgment of
the Committee to equitably calculate TSR in light of any stock splits, reverse
stock splits, stock dividends, and other extraordinary transactions or other
changes in the capital structure of the Company.
_____________________________________ 
3 Depreciation and amortization deduction excludes the amortization of
intangible assets arising from the acquisition of Gates by Blackstone in 2014.
4 Total assets excludes both income tax receivable and deferred income tax
assets.



